Citation Nr: 1200304	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  08-33 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Whether a January 1986 rating decision denying service connection for low back strain should be revised on the basis of clear and unmistakable error (CUE). 

2. Whether new and material evidence has been received to reopen a claim for service connection for a low back disability, claimed as a lumbar spine injury. 

3. Entitlement to service connection for a low back disability, claimed as a lumbar spine injury. 

4. Entitlement to service connection for a cervical spine injury. 

5. Entitlement to an initial compensable rating for scars, right leg, due to varicose vein stripping.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from March 1969 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California, which denied revision of the January 1986 rating decision, which denied service connection for low back strain, on the basis of CUE; denied reopening a claim for service connection for a lumbar spine injury finding that new and material evidence had not been submitted; denied service connection for a cervical spine injury; and granted service connection for scars of the right leg due to varicose vein stripping and assigned a noncompensable rating. 

The issues have been recharacterized to comport with the evidence of record and the Veteran's contentions. 

The issues of service connection for a low back disability and an initial compensable rating for scars of the right leg are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a January 1986 rating decision, the RO denied service connection for a low back strain.  The Veteran requested additional time to develop evidence, which was granted, but did not perfect an appeal; the January 1986 decision is now final with respect to the denial of service connection for a low back strain.

2.  Neither the Veteran nor his representative have adequately set forth the alleged clear and unmistakable error, or errors, of fact or law in the January 1986 rating decision denying service connection for a low back strain, the legal or factual bases for such allegations, and why the results would have been manifestly different but for the alleged errors. 

3. Evidence received since the January 1986 rating decision is new and material; it relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability and raises a reasonable possibility of substantiating the claim.

4. A cervical spine injury was not first manifest during service, or within a year after discharge from service, and the medical evidence of record does not show that a cervical spine injury is related to any disease or injury incurred in or aggravated by service.  


CONCLUSIONS OF LAW

1.  The criteria for revision of the January 1986 rating decision which denied service connection for a low back strain, based on CUE, have not been met.  38 U.S.C.A. §§ 5101(a), 5107(a), 5109A (West 2002); 38 C.F.R. §§ 3.105, 3.151 (2011). 

2.  The criteria for reopening the claim for service connection for a low back disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

3. The criteria for service connection for a cervical spine injury have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance 

A January 2005 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

An April 2009 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notification also informed the Veteran of the evidence and information necessary to reopen the claim for service connection, including the basis on which the prior claim was denied in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

The Veteran was not examined by VA in conjunction with the claim of service connection for a cervical spine injury; however, no such examination is necessary because the evidence of record does not indicate that the disability or symptoms of the disability "may be" associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A conclusory generalized lay statement suggesting a nexus between a current disability and service is not sufficient to demonstrate that the disability may be associated with service, as this would result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters v. Shinseki, 601 F.3d at 1278-1279.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Revision of January 1986 rating decision on the basis of CUE 

In his October 2004 claim for service connection for a low back disability the Veteran stated that there was "a clear and unmistakable error in the denial of service connection for my back condition."  The only rating decision which denied service connection for a back condition is the January 1986 rating decision which denied service connection for a low back strain. 

In the August 2005 rating decision on appeal, the RO explained the pleading requirements for revision of a previous decision based on CUE and informed the Veteran that if he wished to reasonably raise CUE there must be some degree of specificity as to the error(s) in the prior rating decision.  Although not required, the RO conducted its own review of the evidence on file at the time of the January 1986 rating decision and did not find CUE in the decision.  

A claim for benefits based on CUE in a prior final decision entails special pleading and proof requirements to overcome the finality of the decision.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Duran v. Brown, 7 Vet. App. 216, 223 (1994). 

In order for a claimant to successfully establish a valid CUE motion, the claimant must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995). 

Here the Veteran has merely stated that there was "clear and unmistakable error" which, without specific allegations, is insufficient to raise a CUE motion. 

The appellant must argue that either the correct facts were not considered or that applicable laws and regulations were not correctly applied in the rating decision at issue.  Eddy v. Brown, 9 Vet. App. 52   (1996).  To present a valid CUE motion, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412   (1996).  To prevail on the basis of  CUE the alleged error must have been outcome determinative and the error must have been based upon the evidence of record at the time of the original decision.  See Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002), cert. denied, 123 S.Ct. 2574 (2003).

As the Veteran has not made any allegations whatsoever as to the error, or errors, in the January 1986 rating decision, he has not presented a valid CUE motion.  And as the RO did not evaluate a valid CUE motion filed by the Veteran, he is not prejudiced by the August 2005 rating decision. 

The Veteran's motion for a revision of the January 1986 rating decision on the basis of CUE is dismissed.   

New and material evidence 

The RO denied service connection for a low back strain in a January 1986 rating decision.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d).

The Veteran filed a claim to reopen the claim for service connection for a low back disability, claimed as a lumbar spine injury, in October 2004. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  The January 1986 rating decision denied service connection for a low back strain finding that the low back strain in service was acute and transitory.  There were no findings of a chronic disability.  

Evidence received since the January 1986 rating decision includes VA treatment records which diagnosed degenerative disc disease of the lumbar spine and radiculopathy. 

This evidence is new and material as it was not of record at the time of the last rating decision and it relates to a material element of the claim, specifically evidence of a chronic disability.  The information submitted since the last final rating decision constitutes new and material evidence within the meaning of 38 C.F.R. § 3.156(a); and reopening the claim is warranted.  38 U.S.C.A. § 5108.

Service connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that he has a cervical spine injury with arthritis as a result of a motor vehicle accident (MVA) in service.  

Service treatment records show that in May 1969 the Veteran reported a history of a MVA and he was treated for an infected laceration of the left hand.  In June 1969 the Veteran reported a back injury in the lumbar spine while playing basketball.  The remaining service treatment records show complaints and treatment for lower back pain only except for one report in July 1971 when the Veteran reported being hit on the head with a hammer and complained of intermittent neck pain and headaches.  The December 1971 exit exam noted chronic lower back pain but no neck complaints were noted.

Post service treatment records from 1984 and 1985 contain complaints of intermittent back pain only.  At a November 1985 VA examination of the back, the examiner conducted an evaluation of the neck and found no deformities, spasms, tenderness or sensory changes in the upper extremities. 

Only recently, in 2005 and 2006, has the Veteran reported any current neck pain, and a history of neck pain since service, to his treatment providers.  A December 2005 outpatient note reported the Veteran to have degenerative disc disease of the cervical spine.  A January 2006 MRI of the cervical spine revealed multilevel neural foraminal narrowing, but no evidence of significant canal narrowing.  A January 2006 x-ray of the cervical spine found disc narrowing from C4 to C7 but no instability, with an approximate 2 millimeter movement at C6/C7 disc space but there is slight spinal rotation at this level and it was uncertain if the measurement had true significance.  In April 2006 the Veteran reported no longer having neck pain but that he did have some stiffness. 

The Veteran is competent to report symptomatology that he experiences, such as neck pain, however his report of experiencing neck pain since service is not credible and is refuted by the medical evidence of record.  Despite seeking treatment multiple times in service for back pain, the Veteran never reported any neck pain or problems at the time.  There was only one report of neck pain in service, in July 1971.  Upon exit from service no neck problems were noted or reported.  In November 1985 when the Veteran's back and neck were evaluated, he did not report any current neck pain or a history of neck pain.  The first report of neck pain, or a history of neck pain, post service was in 2005, over 30 years after service.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  There is no evidence of continuity of symptomatology of neck pain since service.  38 C.F.R. § 3.303, See Savage v. Gober, 10 Vet. App. 488 (1997). 

There is no competent evidence that the Veteran's current neck disability, degenerative disc disease of the cervical spine, is related to service. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a cervical spine injury is not warranted.


ORDER

The motion to revise the January 1986 rating decision on the basis of CUE is dismissed. 

New and material evidence has been received and the petition to reopen a claim for service connection for a low back disability is granted.  

Service connection for a cervical spine injury is denied. 


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is evidence of a current low back disability, degenerative disc disease of the lumbar spine, evidence of an injury and treatment in service, and an indication that the Veteran's current low back condition may be associated with service.  The medical evidence of record is insufficient to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79.  Therefore a medical examination to address the Veteran's low back disability is necessary and remand is required.  

In May 2009 a VA examination was conducted to evaluate the Veteran's right leg scars due to varicose vein stripping.  The examiner found that the Veteran was mildly disabled due to numbness but did not offer an opinion as to whether this numbness is related to the scars or not.  As such, clarification from the examiner is needed and a remand is required. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA back examination.  The claim file must be reviewed in conjunction with the examination. 

The examiner is to provide a diagnosis of the Veteran's current low back disability. 

The examiner is to opine as to whether it is as likely as not that the Veteran's current low back disability was incurred in service or is related to any incident in service.  

The examiner should note that the Veteran has reported being in motor vehicle accidents in 1969 and in 2003. 

A complete rationale for all opinions expressed is required. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Send the claims file to the VA examiner who conducted the May 2009 scar examination for an opinion  as to whether the Veteran's right leg numbness is related to his scars, and to describe what, if any, additional disabilities are the result of such numbness. If the opinion cannot be provided without further examination, schedule an additional examination.  

The claims folder must be reviewed in conjunction with the additional opinion or examination.  

A complete rationale for the opinions expressed must be included in the examination report.

If the requested opinion cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, issue an SSOC and provide the Veteran and his representative an appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


